Exhibit 10(v)

 

PARKER-HANNlFlN CORPORATION

 

EXECUTIVE DEFERRAL PLAN

 

WHEREAS, the Parker-Hannifin Corporation Executive Deferral Plan (the “Plan”)
was originally established as of October 1, 1994, for the purpose of attracting
high quality executives and promoting in its executives increased efficiency and
an interest in the successful operation of the Company by offering a deferral
opportunity to accumulate capital on favorable economic terms; and

 

WHEREAS, pursuant to the authority granted in Article 14 of the Plan,
Parker-Hannifin Corporation (the “Company”), has the authority to amend the
Plan; and

 

WHEREAS, the Plan has been amended from time to time; and

 

WHEREAS, the Company now desires to further amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended and restated as of September 1, 2004
except as may be otherwise specifically set forth hereinafter.

 

ARTICLE 1

 

Definitions

 

1.1 Account shall mean the sum of the Annual Deferral Account and all LTI
Deferral Accounts (vested and unvested).

 

1.2 Administrator shall mean the Company or, if applicable, the committee
appointed by the Board of Directors of the Company to administer the Plan
pursuant to Article 12 of the Plan.

 

1.3 Annual Deferral shall mean the amount of Compensation which the Participant
elects to defer for a Plan Year pursuant to Articles 2 and 3 of the Plan.

 

1.4 Annual Deferral Account shall mean the notional account established with
respect to a Participant’s Annual Deferrals and Automatic Deferrals for
recordkeeping purposes pursuant to Article 4 of the Plan.

 

1.5 Automatic Deferral shall mean any amount automatically deferred to this Plan
pursuant to Section 3.4 of this Plan.



--------------------------------------------------------------------------------

1.6 Beneficiary shall mean the person or persons or entity designated as such in
accordance with Article 13 of the Plan.

 

1.7 Board shall mean the Board of Directors of the Company.

 

1.8 Bonuses shall mean amounts paid in cash to the Participant by the Company in
the form of annual and other regular periodic bonuses before reductions for
deferrals under this Plan, the Savings Plan or the Savings Restoration Plan.
“Annual and other regular periodic bonuses” shall include amounts payable under
the Company’s Return on Net Assets Plan (RONA) and the Target Incentive Program,
but shall exclude any payments under any long-term incentive program, any volume
incentive or similar bonus program, and any other extraordinary bonus or
incentive program.

 

1.9 Change in Control shall mean any of the following events have occurred:

 

(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph shall not be deemed to be a Change in Control by virtue of any of
the following situations: (A) an acquisition by the Company or any corporation
or other entity in which the Company has a direct or indirect ownership interest
of 50% or more of the total combined voting power of the then outstanding
securities or interests of such corporation or other entity (a “Subsidiary”);
(B) an acquisition by any employee benefit plan sponsored or maintained by the
Company or any Subsidiary; (C) an acquisition by any underwriter temporarily
holding securities pursuant to an offering of such securities; (D) a Non-Control
Transaction (as defined in paragraph (iii)); (E) as pertains to a Participant,
any acquisition by the Participant or any group of persons (within the meaning
of Sections 13(d)(3) and 14(d)(2) of the Exchange Act) including the Participant
(or any entity in which the Participant or a group of persons including the
Participant, directly or indirectly, holds a majority of the voting power of
such entity’s outstanding voting interests); or (F) the acquisition of Company
Voting Securities from the Company, if a majority of the Board approves a
resolution providing expressly that the acquisition pursuant to this clause (F)
does not constitute a Change in Control under this paragraph (i);

 

(ii) individuals who, at the beginning of any period of twenty-four (24)
consecutive months, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof; provided, that (A) any person
becoming a director subsequent to the beginning of such twenty-four (24) month
period, whose election, or nomination for election, by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors
comprising the Incumbent Board who are then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be, for purposes of

 

2



--------------------------------------------------------------------------------

this paragraph (ii), considered as though such person were a member of the
Incumbent Board; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be a member of the Incumbent Board;

 

(iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company or any Subsidiary that requires
the approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in connection with the transaction or otherwise (a
“Business Combination”), unless (A) immediately following such Business
Combination: (1) more than 50% of the total voting power of the corporation
resulting from such Business Combination (the “Surviving Corporation”) or, if
applicable, the ultimate parent corporation which directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to the Business Combination (or, if applicable, shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (2) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (3) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), following the Business Combination, were members of the Incumbent
Board at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (a “Non-Control Transaction”)
or (B) the Business Combination is effected by means of the acquisition of
Company Voting Securities from the Company, and a majority of the Board approves
a resolution providing expressly that such Business Combination does not
constitute a Change in Control under this paragraph (iii); or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which, by reducing the number of Company Voting
Securities outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change in Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in this Plan to the contrary, if the Participant’s
employment is terminated prior to a Change in Control, and the Participant
reasonably demonstrates that such termination was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control (a “Third Party”), then for all purposes of this
Plan, the date immediately prior to the date of such termination of employment
shall be deemed to be the date of a Change in Control for such Participant.

 

1.10 Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1.11 Compensation shall mean the sum of the Participant’s Salary and anticipated
Bonuses for a Plan Year before reductions for deferrals under this Plan, the
Savings Plan, the Savings Restoration Plan, or the Benefits Plus Program.
Compensation shall not include any amounts payable on account of Termination of
Employment, whether paid periodically or in a lump sum.

 

1.12 Crediting Rate shall mean any notional gains or losses equal to those
generated as if the Participant’s Account balance had been invested in one or
more of the investment portfolios designated as available by the Administrator,
less separate account fees and less applicable administrative charges determined
annually by the Administrator.

 

A Participant (or after his death, his Beneficiary) may elect to allocate his
Account among the available portfolios. The gains or losses shall be credited
based upon the daily unit values for the portfolio(s) selected by the
Participant. The rules and procedures for allocating the Account balance among
the portfolios shall be determined by the Administrator. The Participant’s
allocation is solely for the purpose of calculating the Crediting Rate.
Notwithstanding the method of calculating the Crediting Rate, the Company shall
be under no obligation to purchase any investments designated by the
Participant.

 

1.13 Disability shall mean any long term disability as defined under the
Company’s long term disability plan. The Administrator, in its complete and sole
discretion, shall determine a Participant’s Disability. The Administrator may
require that the Participant submit to an examination on an annual basis, at the
expense of the Company, by a competent physician or medical clinic selected by
the Administrator to confirm Disability. On the basis of such medical evidence,
the determination of the Administrator as to whether or not a condition of
Disability exists or continues shall be conclusive.

 

1.14 Early Retirement Date shall mean age 55 with ten or more years of
employment with the Company; provided, however, that any Early Retirement prior
to age 60 must be with the consent of the Compensation Committee of the Board.

 

1.15 Eligible Executive shall mean a key employee of the Company or any of its
subsidiaries who: (a) is designated by the Administrator as eligible to
participate in the Plan (subject to the restriction in Sections 9.2, 10.3 and
11.2 of the Plan); and (b) qualifies as a member of the “select group of
management or highly compensated employees” under ERISA.

 

4



--------------------------------------------------------------------------------

1.16 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.17 Financial Hardship shall mean an unexpected need for cash arising from an
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence as determined by the Administrator. Cash needs arising from
foreseeable events such as the purchase of a residence or education expenses for
children shall not, alone, be considered a Financial Hardship.

 

1.18 In-Service Distribution shall mean a distribution elected by the
Participant pursuant to Article 10 of the Plan.

 

1.19 LTI Payment shall mean the amount that would otherwise be payable to an
Eligible Executive for a Plan Year under any long-term incentive program of the
Company.

 

1.20 LTI Deferral shall mean the amount of any LTI Payment which the Participant
elects to defer with respect to a Plan Year pursuant to Articles 2 and 3 of the
Plan.

 

1.21 LTI Deferral Account shall mean the one or more notional accounts
established with respect to a Participant’s LTI Deferrals for recordkeeping
purposes pursuant to Article 4 of the Plan.

 

1.22 Normal Retirement Date shall mean the date on which a Participant attains
age 65.

 

1.23 Participant shall mean an Eligible Executive who has elected to participate
and has completed a Participation Agreement pursuant to Article 2 of the Plan.

 

1.24 Participation Agreement shall mean the Participant’s written election to
participate in the Plan.

 

1.25 Plan Year shall mean the calendar year.

 

1.26 Retirement shall mean a termination of employment following Normal or Early
Retirement Date.

 

1.27 Salary shall mean the Participant’s annual basic rate of pay from the
Company (excluding Bonuses, commissions and other non-regular forms of
compensation) before reductions for deferrals under this Plan, the Savings Plan
or the Savings Restoration Plan.

 

1.28 Savings Plan shall mean The Parker Retirement Savings Plan as it currently
exists and as it may subsequently be amended.

 

5



--------------------------------------------------------------------------------

1.29 Savings Restoration Plan shall mean the Parker-Hannifin Corporation Savings
Restoration Plan as it currently exists and as it may subsequently be amended.

 

1.30 Scheduled Withdrawal shall mean a distribution of all or a portion of the
entire vested amount credited to the Participant’s Account requested by the
Participant pursuant to the provisions of Article 10 of the Plan.

 

1.31 Termination of Employment shall mean the Participant’s employment with the
Company ceases for any reason whatsoever, whether voluntary or involuntary,
other than Retirement or death.

 

1.32 Unscheduled Withdrawal shall mean a distribution of all or a portion of the
entire amount credited to the Participant’s Account requested by the Participant
pursuant to the provisions of Article 10 of the Plan.

 

1.33 Valuation Date shall mean each day on which the New York Stock Exchange is
open, except that for purposes of determining the value of a distribution under
Article 5, 6, 7, 8 or 14, it shall mean the 24th day of each month (or the most
recent business day preceding such date) immediately preceding the month in
which a distribution is to be made.

 

ARTICLE 2

 

Participation

 

2.1 Participation Agreement/Deferrals.

 

(a) An Eligible Executive shall become a Participant in the Plan on the first
day of the Plan Year following appointment as an Eligible Executive and
submission to the Administrator of an Annual Participation Agreement. To be
effective, the Eligible Executive must submit the Annual Participation Agreement
to the Administrator during the enrollment period designated by the
Administrator. In the Annual Participation Agreement, and subject to the
restrictions in Article 3, the Eligible Executive shall designate the Annual
Deferral for the covered Plan Year.

 

(b) In addition, an Eligible Executive shall become a Participant automatically
as of the date Automatic Deferrals are credited to his Account pursuant to
Section 3.4.

 

(c) With respect to those Participants who are eligible for an LTI Payment, the
Administrator shall provide for a separate enrollment period and separate LTI
Participation Agreements each year under which the Participant may designate any
LTI Deferrals for a specified Plan Year.

 

2.2 Continuation of Participation. An Eligible Executive who has become a
Participant in the Plan shall continue as a Participant in the Plan even though
such executive ceases to be an Eligible Executive. However, a Participant shall
not be eligible to elect a new Annual Deferral or LTI Deferral unless the
Participant is an Eligible Executive for the Plan Year for which the election is
made.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

 

Executive Deferrals

 

3.1 Deferral Commitment.

 

(a) A Participant may elect in the Annual Participation Agreement to defer an
amount equal to a specified dollar amount of Salary and a percentage (up to a
maximum specified dollar amount) of Bonuses to be earned by such Participant
during the next Plan Year.

 

(b) A Participant may elect in the LTI Participation Agreement to defer an
amount equal to a specified dollar amount or a percentage of LTI Payment that
may be payable to the Participant in the next Plan Year.

 

(c) Annual Deferrals and LTI Deferrals under this Plan shall be irrevocable.

 

3.2 Minimum Annual Election.

 

(a) A Participant’s elected Annual Deferral for a Plan Year must equal at least
five thousand dollars ($5,000), from either Salary or Bonuses or a combination
of Salary and Bonuses.

 

(b) The elected LTI Deferral for a Plan Year must equal at least five thousand
dollars ($5,000).

 

(c) Where a Participant elects to defer a specified percentage of Salary,
Bonuses, and/or LTI Payment, the determination of whether the Annual Deferral or
LTI Deferral is at least five thousand dollars ($5,000) shall be made by
multiplying the applicable elected percentages of Salary, Bonuses, and/or LTI
Payment to be deferred by the Participant’s anticipated Salary, Bonuses, and/or
LTI Payment in the Plan Year immediately preceding the Plan Year for which the
Deferral is being made. The Administrator may, in its sole discretion, permit
Participants to elect to defer amounts in the form of a percentage based on
anticipated future Salary, Bonuses, and/or LTI Payments.

 

3.3 Maximum Deferral Commitment.

 

(a) Effective January 1, 2005, the Annual Deferral for any Plan Year may not
exceed 90% of Salary plus 90% of Bonuses; provided, that the Annual Deferral may
not reduce the Participant’s income to an amount below the old age, survivor,
and disability insurance wage base under Social Security.

 

(b) The LTI Deferral for a Plan Year may be 100% of the LTI Payment.

 

7



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Administrator may reduce the amount of an
Annual Deferral and/or an LTI Deferral to the extent necessary to insure the
Participant will have sufficient earnings from the Company from which to take
any taxes required to be withheld from the Participant’s earnings under federal,
state or local law.

 

3.4 Automatic Deferrals. An amount equal to any Compensation that is not paid to
an Eligible Executive because it cannot be deducted by the Company by reason of
Section 162(m) of the Code shall be deemed to have been deferred under this
Plan.

 

3.5 Vesting. Subject to Section 11.3:

 

(a) The Participant’s right to the value of his Annual Deferral Account, as
adjusted for gains and losses, shall be 100% vested at all times.

 

(b) The Participant’s right to the value of each LTI Deferral Account, as
adjusted for gains and losses, shall be 100% vested as of the third June 30
following the time the LTI Deferral Account is established; provided, however,
that the Participant shall be fully vested in all LTI Deferrals as of the time:
(1) he is vested in his benefit under the Supplemental Executive Retirement
Benefits Program; (2) he retires prior to age 60 with permission of the
Compensation Committee of the Board; (3) he retires due to Disability; (4) he
dies; (5) there is a Change in Control; or (6) the Plan terminates.

 

ARTICLE 4

 

Accounts

 

4.1 Accounts. Solely for recordkeeping purposes, the Company shall maintain for
each Participant one Annual Deferral Account for all Annual Deferrals and all
Automatic Deferrals, and shall maintain for each Participant a separate LTI
Deferral Account with respect to each LTI Deferral made by the Participant.

 

4.2 Timing of Credits—Pre-Termination. Each Plan Year, the Company shall credit
to the Annual Deferral Account a Participant’s Annual Deferrals and any
Automatic Deferrals as of the time the deferrals would otherwise have been paid
to the Participant but for the Annual Deferral election or the operation of
Section 162(m) of the Code, and shall credit to a separate LTI Deferral Account
a Participant’s LTI Deferral as of the time the deferrals would otherwise have
been paid to the Participant but for the LTI Deferral election. Gains or losses
shall be credited to the Participant’s Account as of the close of business on
each Valuation Date, based on the Crediting Rate(s) in effect for the day under
Section 1.6.

 

4.3 Terminations. Following a Participant’s Termination of Employment,
Retirement or death, gains or losses shall continue to be credited to the
Participant’s Account through the final Valuation Date.

 

8



--------------------------------------------------------------------------------

4.4 Statement of Accounts. The Administrator shall provide periodically to each
Participant a statement setting forth the balance of the Annual Deferral Account
and each LTI Deferral Account maintained for such Participant.

 

ARTICLE 5

 

Retirement Benefits

 

5.1 Amount. Upon Retirement, the Company shall pay to the Participant the value
of his Account at the time and in the manner selected by the Participant
pursuant to the rules set forth in Sections 5.2 and 5.3.

 

5.2 Form of Retirement Benefits. The retirement benefit shall be paid monthly
over a period of fifteen (15) years or the number of whole years required to
result in a monthly benefit of at least one thousand dollars ($1,000), if less;
provided, however, that the Participant may elect to have payment made in one of
the following options:

 

(i) a single lump sum payment in cash;

 

(ii) monthly installments over 5, 10 or 15 years; provided, that if a monthly
benefit is less than $1,000, the Administrator may shorten the payout period in
whole year increments to assure that each monthly payment is at least $1,000; or

 

(iii) an annual lump sum amount payable as of January 1 of each year equal to a
specified whole number percentage (1-8%) of the account balance as of the
Valuation Date preceding each such annual payment, plus monthly installments of
the remaining balance of the account over 5, 10 or 15 years; provided, that if a
monthly benefit is less than $1,000, the Administrator may shorten the payout
period in whole year increments to assure that each monthly payment is at least
$1,000.

 

Payments shall be made or shall begin as of the first day of the month no later
than the date sixty (60) days after the Participant’s Retirement, unless the
Participant has elected to have payments begin as of January 1 of a later year.
However, in no event shall payments commence later than the January 1 occurring
five (5) years after Retirement or, if earlier, the January 1 following the date
the Participant attains age seventy (70). Notwithstanding the foregoing, the
Company may postpone all or a portion of any scheduled payment until the next
fiscal year to avoid loss of the corporate tax deduction under Internal Revenue
Code Section 162(m). Except as provided under Article 6, 9, 10 or 14, the
Participant may change the election of the form of payment at any time prior to
commencement of payment, except that if the election is not filed at least
thirteen (13) months prior to the Participant’s scheduled date of commencement
of payment, the election shall be ineffective unless the Participant agrees to
take a ten percent (10%) reduction in the value of the Account.

 

9



--------------------------------------------------------------------------------

5.3 Small Benefit Exception. Notwithstanding any of the foregoing, if the sum of
all benefits payable to the Participant is less than or equal to ten thousand
dollars ($10,000), the Company shall pay such benefits in a single lump sum.

 

ARTICLE 6

 

Termination Benefits

 

6.1 Amount. As of the first day of the month beginning no later than sixty (60)
days after Termination of Employment, the Company shall pay to the Participant a
termination benefit equal to the balance as of the Valuation Date of the Annual
Deferral Account and each LTI Deferral Account in which he is vested under
Section 3.5(b).

 

6.2 Form of Termination Benefits. The Company shall pay the termination benefits
in a single lump sum; provided, however, that except following a Change in
Control the Company may, in its sole discretion, elect to pay the termination
benefits over a period of three (3) years in monthly installments, in which
event the Account shall continue to be credited with gains and losses based on
the Crediting Rate(s) elected by the Participant from time to time.

 

ARTICLE 7

 

Survivor Benefits

 

7.1 Pre-Commencement Survivor Benefit. If the Participant dies prior to the
commencement of installment payments, the Company shall pay the balance of the
Account to the Participant’s Beneficiary in one of the following forms, based on
the Participant’s election:

 

(i) a single lump sum payment in cash;

 

(ii) monthly installments over 5, 10 or 15 years; provided, that if a monthly
benefit is less than $1,000, the Administrator may shorten the payout period in
whole year increments to assure that each monthly payment is at least $1,000; or

 

(iii) an annual lump sum amount equal to a specified percentage (1-8%) of the
account balance as of the Valuation Date preceding each such annual payment,
plus monthly installments of the remaining balance of the account over 5, 10 or
15 years; provided, that if a monthly benefit is less than $1,000, the
Administrator may shorten the payout period in whole year increments to assure
that each monthly payment is at least $1,000.

 

In the absence of an election by the Participant, payment shall be made to the
Beneficiary in a single lump sum payment in cash; provided, that the Beneficiary
may elect either of the installment forms of payment described above if he/she
agrees to take a 10% reduction in the value of the Account.

 

10



--------------------------------------------------------------------------------

Payments shall be made or shall begin as of the first day of the month no later
than the date sixty (60) days after the Participant’s death unless the
Participant has elected to have payments begin as of January 1 of a later year.
However, in no event shall payments commence later than the January 1 occurring
five (5) years after death or, if earlier, the January 1 following the date the
Participant would have attained age seventy (70). Except as provided in Article
9, 10 or 14 the Participant (or after his death, his Beneficiary) may change the
election of the form of payment at any time prior to commencement of payment,
except that if the election is not filed at least thirteen (13) months prior to
the scheduled time of payment for the survivor benefit, the election shall be
ineffective unless the Beneficiary agrees to take a ten percent (10%) reduction
in the value of the Account.

 

7.2 Post-Commencement Survivor Benefit. If the Participant dies after the time
installment payments have commenced, the Company shall pay the remaining balance
of the Account to the Participant’s Beneficiary in accordance with the following
rules, based on the Participant’s election:

 

(i) continue in the form in effect before the Participant’s death; or

 

(ii) a single lump sum in cash to be paid the first of the month no later than
the date 60 days after the Participant’s death.

 

In the absence of an election by the Participant, payment shall continue to be
made in accordance with the schedule of payments in effect prior to the
Participant’s death.

 

7.3 Small Benefit Payment. Notwithstanding any of the foregoing, in the event
the sum of all benefits payable to the Beneficiary is less than or equal to ten
thousand dollars ($10,000), the Company shall pay such benefits in a single lump
sum.

 

ARTICLE 8

 

Disability

 

If a Participant suffers a Disability, the Company shall pay the balance of the
Participant’s Account as of the Valuation Date to the Participant in accordance
with Article 5 as if the date of the Participant’s Termination of Employment for
Disability were the Participant’s Normal Retirement Date.

 

11



--------------------------------------------------------------------------------

ARTICLE 9

 

Change in Control

 

9.1 Distribution.

 

(a) If a Change in Control occurs, the Participant (or after the Participant’s
death the Participant’s Beneficiary) shall receive a lump sum payment of the
balance of the Account within thirty (30) days after the Change of Control. In
the event such a distribution is made, the Participant shall receive an
additional adjustment payment calculated in accordance with the formula set
forth in Exhibit A hereto.

 

(b) In addition to any other amounts payable hereunder, in the event it shall be
determined that any payment, distribution or acceleration of vesting of any
benefit hereunder would be subject to the excise tax imposed by Section 4999 of
the Code, or any successor provision, or any interest or penalties are incurred
by the Participant with respect to such excise tax, then the Participant shall
be entitled to receive an additional “gross-up payment” calculated as set forth
in the change in control severance agreement in effect between the Company and
the Participant as of the date of the Change in Control; provided, however, that
if the Participant does not have a change in control severance agreement, the
payment under this Section shall be determined in accordance with the
calculation set forth in the most recent change in control severance agreement
entered into by the Company and any executive of the Company; provided, further,
that there shall be no duplication of such additional payment under this Plan
and any change in control severance agreement.

 

ARTICLE 10

 

Scheduled and Unscheduled Withdrawals, Financial Hardship Distributions

 

10.1 Payment of Scheduled Withdrawal. No later than the last day of March of the
Plan Year designated in the initial Annual Participation Agreement for a
Scheduled Withdrawal (which date shall be no sooner than the January 1 following
5 years of participation), the Company shall pay to the Participant, in a lump
sum or four approximately equal annual installments, all or a portion of the
vested balance in the Participant’s Annual Deferral and/or his LTI Deferral
Account as of the Valuation Date preceding the time payment is made or
commences. Any election of a Scheduled Withdrawal shall be irrevocable.

 

10.2 Unscheduled Withdrawal. A Participant (or Beneficiary if the Participant is
deceased) may request an Unscheduled Withdrawal of all or any portion of the
vested balance credited to the Participant’s Account as of the Valuation Date on
which the written request is received by the Administrator, which shall be paid
in a single lump sum as soon as practicable following receipt of the request;
provided, however, (i) that the minimum withdrawal shall be twenty-five percent
(25%) of the vested Account balance, and (ii) that an election to withdraw
seventy-five percent (75%) or more of the vested Account balance shall be deemed
to be an election to withdraw the entire vested Account balance.

 

10.3 Unscheduled Withdrawal Penalty. There shall be a penalty deducted from the
Account prior to an Unscheduled Withdrawal equal to ten percent (10%) of the
Unscheduled Withdrawal, which shall be ratably allocated among the Participant’s
Annual Deferral Account and each of his vested LTI Deferral Accounts. If a
Participant elects such a withdrawal, any on-going

 

12



--------------------------------------------------------------------------------

Annual Deferral shall cease, any election of an LTI Deferral that otherwise
would be effective before the first day of the Plan Year beginning one full Plan
Year after such withdrawal shall not be effective, and the Participant may not
make any further deferrals until one entire Plan Year following the Plan Year in
which such withdrawal was made has elapsed.

 

10.4 Financial Hardship Distribution. Upon a finding that the Participant or the
Beneficiary has suffered a Financial Hardship, the Administrator may in its sole
discretion, permit the Participant to request distribution of a portion or all
of his vested benefits under the Plan in the amount reasonably necessary to
alleviate such Financial Hardship, which shall be ratably allocated among the
Participant’s Annual Deferral Account and each of his vested LTI Deferral
Accounts. If a distribution is to be made to a Participant on account of
Financial Hardship, any on-going Annual Deferrals shall cease, any election of
an LTI Deferral that otherwise would be effective before the first day of the
Plan Year beginning one full Plan Year after such withdrawal shall not be
effective, and the Participant may not make any further deferrals until one
entire Plan Year following the Plan Year in which such withdrawal was made has
elapsed; however, there shall be no withdrawal penalty assessed.

 

10.5 Small Benefit Exception. Notwithstanding any of the foregoing, if the sum
of all vested benefits payable to the Participant or Beneficiary who has
requested any withdrawal under this Article 10 is less than or equal to ten
thousand dollars ($10,000), the Company shall elect to pay out the entire vested
Account balance (reduced, if applicable, by the ten percent (10%) penalty) in a
single lump sum.

 

10.6 Limit on Withdrawals. Notwithstanding any of the foregoing, no Eligible
Executive in a position described in Section 162(m)(3) of the Code (or who the
Company reasonably believes will be in such a position) shall be permitted to
take any distribution from the Plan in any year in which he is in or is believed
to be a position described in Section 162(m)(3) of the Code.

 

ARTICLE 11

 

Conditions Related to Benefits

 

11.1 Nonassignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by or to any person or
entity, at any time or in any manner whatsoever. These benefits shall be exempt
from the claims of creditors of any Participant or other claimants and from all
orders, decrees, levies, garnishment or executions against any Participant to
the fullest extent allowed by law.

 

11.2 No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participants and any
Beneficiaries shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder.

 

13



--------------------------------------------------------------------------------

11.3 Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrator, in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Administrator may deem necessary and taking such other actions as may be
requested by the Administrator. If the Participant refuses to cooperate, the
Company shall have no further obligation to the Participant under the Plan. If
the Participant makes any material misstatement of information or nondisclosure
of medical history, then no benefits shall be payable to the Participant or the
Participant’s Beneficiary or estate under the Plan beyond the sum of the
Participant’s Annual Deferrals and LTI Deferrals.

 

11.4 Withholding. The Participant or the Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required.

 

ARTICLE 12

 

Administration of Plan

 

The Company shall administer the Plan, provided, however, that the Company may
elect to appoint a committee of three (3) or more individuals to administer the
Plan. All references to the Administrator herein shall refer to the Company or,
if such committee has been appointed, the committee.

 

The Administrator shall administer the Plan and shall have discretionary
authority to interpret, construe and apply its provisions in accordance with its
terms. The Administrator shall further establish, adopt or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan. All decisions of the Administrator shall be final and binding. The
individuals serving on the committee shall, except as prohibited by law, be
indemnified and held harmless by the Company from any and all liabilities,
costs, and expenses (including legal fees), to the extent not covered by
liability insurance arising out of any action taken by any member of the
committee with respect to the Plan, unless such liability arises from the
individual’s own gross negligence or willful misconduct.

 

ARTICLE 13

 

Beneficiary Designation

 

The Participant shall have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan shall be made in the event of the Participant’s death. The Beneficiary
designation shall be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.

 

14



--------------------------------------------------------------------------------

The submission of a new Beneficiary designation shall cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary. The spouse of a
married Participant shall consent to any designation of a Beneficiary other than
the spouse, and the spouse’s consent shall be witnessed by a notary public.

 

If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator shall direct the distribution of
such benefits to the Participant’s estate.

 

ARTICLE 14

 

Amendment and Termination of Plan

 

14.1 Amendment of Plan. Except as provided in Section 14.3, the Company may at
any time amend the Plan in whole or in part, provided, however, that such
amendment: (a) shall not decrease the balance of the Participant’s Account at
the time of such amendment; and (b) shall not retroactively decrease the
applicable Crediting Rate of the Plan prior to the time of such amendment. The
Company may amend the Crediting Rate or Fixed Crediting Rate of the Plan
prospectively, in which case, the Company shall notify the Participant of such
amendment in writing within thirty (30) days after such amendment.

 

14.2 Termination of Plan. Except as provided in Section 14.3, the Company may at
any time terminate the Plan. If the Company terminates the Plan, the date of
such termination shall be treated as the date of Retirement or Termination of
Employment for the purpose of calculating Plan benefits, and the Company shall
pay to the Participant the benefits the Participant is entitled to receive under
the Plan in monthly installments over a thirty-six (36) month period. Interest
at an annualized rate equal to 90% of the Ten-Year United States Treasury Note
rate as of January 1 of the year in which the Plan is terminated will be
credited to the Participant’s Account prospectively commencing as of the date of
the Plan’s termination and continuing until distribution under this Section is
completed.

 

14.3 Amendment or Termination After Change in Control. Notwithstanding the
foregoing, the Company shall not amend or terminate the Plan without the prior
written consent of affected Participants for a period of two calendar years
following a Change in Control and shall not thereafter amend or terminate the
Plan in any manner which affects any Participant (or Beneficiary) who commences
receiving payment of benefits under the Plan prior to the end of such two year
period following a Change in Control.

 

15



--------------------------------------------------------------------------------

14.4 Company Action. Except as provided in Section 14.3 or 14.5, the Company’s
power to amend or terminate the Plan shall be exercisable by the Company’s Board
of Directors or by the committee or individual authorized by the Company’s Board
of Directors to exercise such powers.

 

14.5 Constructive Receipt Termination. In the event the Administrator determines
that amounts deferred under the Plan have been constructively received by
Participants and must be recognized as income for federal income tax purposes,
the Plan shall terminate and distributions shall be made to Participants in
accordance with the Provisions of Section 14.2 or as may be determined by the
Administrator. The determination of the Administrator under this Section shall
be binding and conclusive.

 

ARTICLE 15

 

Miscellaneous

 

15.1 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

15.2 ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for “a select group of
management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

15.3 Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust shall be considered paid by the Company for purposes of meeting the
obligations of the Company under the Plan.

 

15.4 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.

 

15.5 Gender, Singular and Plural. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

15.6 Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

16



--------------------------------------------------------------------------------

15.7 Validity. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

15.8 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

 

15.9 Applicable Law. The Plan shall be governed and construed in accordance with
the laws of Ohio except where the laws of Ohio are preempted by ERISA.

 

15.10 Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by first class mail, facsimile or electronic mail to the principal office
of the Company, directed to the attention of the Administrator. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark.

 

ARTICLE 16

 

Claims and Review Procedures

 

16.1 Claims Procedure. The Company shall notify a Participant in writing, within
ninety (90) days after his or her written application for benefits, of his or
her eligibility or noneligibility for benefits under the Plan. If the Company
determines that a Participant is not eligible for benefits or full benefits, the
notice shall set forth: (a) the specific reasons for such denial; (b) a specific
reference to the provisions of the Plan on which the denial is based; (c) a
description of any additional information or material necessary for the claimant
to perfect his or her claim, and a description of why it is needed; and (d) an
explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant wishes to have the
claim reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Participant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional ninety-day
period.

 

16.2 Review Procedure. If a Participant is determined by the Company not to be
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Participant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Participant (and counsel, if any) an opportunity to present his
or her position to the Company orally or in writing, and the Participant (or
counsel) shall have the right to review the pertinent documents. The Company
shall notify the Participant of its decision in writing within the sixty-day
period, stating specifically the basis of its decision, written in a manner
calculated to be understood by the Participant and the specific provisions of
the Plan on which the decision is based. If, because of

 

17



--------------------------------------------------------------------------------

the need for a hearing, the sixty-day period is not sufficient, the decision may
be deferred for up to another sixty-day period at the election of the Company,
but notice of this deferral shall be given to the Participant. In the event of
the death of the Participant, the same procedures shall apply to the
Participant’s beneficiaries.

 

18



--------------------------------------------------------------------------------

EXHIBlT A

 

The purpose of the adjustment payment to be added to the distribution made
pursuant to Section 9.1(a) (the “Make Whole Amount”) is to offset the
Participant’s inability to defer until retirement or later the payment of taxes
on the amounts deferred and the earnings and interest that would have otherwise
accrued between the date of the Change in Control and the date on which the
Participant elected to commence receipt of his Account (the “Commencement Date”)
under the Plan.

 

The Make Whole Amount shall be calculated as follows:

 

1. The Participant’s Account balance under the Plan as of the date of the Change
in Control (exclusive of Automatic Deferrals) (the “EDP Amount”) will be
projected forward to the Commencement Date at an assumed tax-deferred annual
earnings rate equal to the Moody’s Seasoned Baa Corporate Bond Yield Average for
the last twelve full calendar months prior to the Change in Control (the
“Moody’s Rate”) (such projected amount shall be known as the “Projected
Balance”). The Projected Balance will then be converted into annual installment
benefit payments based upon the Participant’s elected form of retirement
payments under the Plan, assuming continued tax-deferred earnings on the
undistributed balance at the Moody’s Rate (the “Projected Annual Payouts”). The
Projected Annual Payouts will then be reduced for assumed income taxes at the
highest applicable federal, state and local marginal rates of taxation in effect
in the Participant’s taxing jurisdiction(s) for the calendar year in which the
Make Whole Amount is paid (the “Tax Rate”). The after-tax Projected Annual
Payouts will be known as the “After-Tax Projected Benefits”.

 

2. The term “Made Whole Amount”, as used herein, shall mean the EDP Amount plus
the Make Whole Amount. The Make Whole Amount is the amount which, when added to
the EDP Amount, will yield After-Tax Annuity Benefits (as hereinafter defined)
equal to the After-Tax Projected Benefits, based on the following assumptions:

 

  a. The Made Whole Amount will be taxed at the Tax Rate upon receipt by the
Participant.

 

  b. The after-tax Made Whole Amount will be deemed to be invested by the
Participant in a tax-deferred annuity that is structured to make payments
beginning on the Commencement Date in the same form as elected by the
Participant under the Plan (the “Annuity”).

 

  c. The Annuity will accrue interest at the Moody’s Rate, less 80 basis points
(i.e., 0.80%).

 

  d. Annual Annuity payments will be taxed at the Tax Rate (after taking into
account the annuity exclusion ratio), yielding “After-Tax Annuity Benefits”.